Losing, J.
At the new trial consequent upon the decision made in Coyne v. Byrne, 214 Mass. 221, the defendant rested on the plaintiff’s evidence.
The only difference in the evidence introduced at the two trials consisted in testimony given at the second (1) tending to show that there was a custom among workmen when going from the inside stage to the outside stage to “put up two hands and take hold of the outside plank,... step up on the end of the spreader and get right out on the outside stage;” and (2 ) that no warning was given to the carpenter who nailed the stay or spreader here in question in reference to making the stay or spreader safe for persons to go upon.
We do not find it necessary to consider whether the evidence introduced by the plaintiff went far enough to warrant a finding that there was a valid custom to the effect stated. Because to be valid and binding a custom “must be a custom of sufficiently long continuance, that all parties may be presumed to know it, it must be uniform, it must be universal, ” as was held in Porter v. Hills, 114 Mass. 106. For a later case see Barrie v. Quinby, 206 Mass. 259, 265. Mclnnes, the employee to whom the defendant left the work of putting up the stays or spreaders in the building here in question, had been in his employ eight years, and on the evidence he must be taken to have been a carpenter. If there was a uniform, universal custom of sufficiently long continuance so that all parties might be presumed to know it, it must have been as well known to Mclnnes as to the defendant, and the defendant had a right to assume that to be so. Under these circumstances there was no occasion for the defendant to give Mclnnes instructions to comply with the custom in putting up the spreaders. The defendant performed his full duty to the plaintiff when he furnished the proper materials and left the putting up of the spreaders to a carpenter of experience. See for example cases like White v. Unwin, 188 Mass. 490, and Callahan v. Phillips Academy, 180 Mass. 183.
*101There was no competent evidence warranting a verdict for the plaintiff, and by the terms of the report judgment must be entered for the defendant.

So ordered.